Citation Nr: 0717510	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left tympanic 
membrane perforation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) from July 1959 to January 1960.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for left ear hearing 
loss, rated 10 percent and left tympanic membrane perforation 
rated noncompensable; and denied service connection for right 
ear hearing loss.  In his May 2005 substantive appeal, the 
veteran indicated that he was satisfied with the rating for 
his left ear hearing loss and no longer wished to pursue such 
matter on appeal.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In written argument dated in September 2006 and again in May 
2007, the veteran's representative noted that in January 2006 
written correspondence, the veteran had requested to be 
scheduled for a videoconference hearing before a Veterans Law 
Judge, and that such request had not yet been honored.  This 
is a due process deficiency that must be corrected.  
Furthermore, in December 2006 the veteran submitted 
additional evidence without a waiver of RO review.  

Since videoconference (as well as Travel Board) hearings are 
scheduled by the RO, see 38 C.F.R. § 20.704(a), the case is 
REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him and his representative with written 
notification of the date, time, and 
location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



